Citation Nr: 1720305	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include sinusitis and rhinitis. 


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).

This matter was originally before the Board in April 2015, where the matter was remanded to obtain an addendum opinion to the Veteran's March 2011 VA examination.  The matter returned to the Board in November 2015, where it was again remanded for additional development.  It has since been returned to the Board for appellate review.

The Board notes that the Veteran's July 2013 hearing request was considered withdrawn in the Board's November 2015 decision. 


FINDING OF FACT

The more probative evidence weighs against a finding that the Veteran has a chronic respiratory disorder related to active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2011.  

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  VA examinations and opinions were obtained in March 2011, July 2015, and December 2015.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Board also notes that actions requested in the Board's prior remands have been undertaken, as additional VA examiner opinions were obtained in July and December 2015.  Accordingly, the Board finds that there has been substantial compliance with prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Analysis

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he has a chronic respiratory disorder that manifested during his active service.  Specifically, the Veteran has asserted that he has a VA diagnosis of sinusitis.  Review of the Veteran's VA treatment records, however, does not reveal such a diagnosis.  In December 2004 and June 2009, the Veteran reported no history of frequent colds, nasal stuffiness, discharge or itching.   However, VA treatment records dated April, May, and November 2011 note that the Veteran was evaluated by an ear, nose, and throat (ENT) nurse for cerumen removal and irrigation of both ears.  

In March 2011, the Veteran was evaluated for a hearing loss and tinnitus claim.  The examiner noted a history of recurring nasal congestion characterized by anterior and posterior nasal discharge and nasal discomfort with recurrent blockage.  Upon examination, the examiner found no evidence of sinusitis, but diagnosed chronic allergic vasomotor rhinitis.  Accordingly, the first element of service connection, a current disability, is met.  The matter turns to whether this disability is etiologically related to the Veteran's active service.  

The Veteran's service treatment records reflect a June 1974 treatment and diagnosis of bronchitis.  An upper respiratory infection with pleurodynia was diagnosed in February 1975 after the Veteran complained of pain in the left side of his stomach.  A March 1976 treatment record notes a head congestion and productive cough diagnosed as an upper respiratory infection.  The remainder of the Veteran's service treatment records are negative for complaints or treatment of any sinus condition.  

A VA examiner's opinion was provided in July 2015 as to the etiology of any respiratory disorder.  The examiner opined that the Veteran did not have a sinus condition that was related or aggravated by his active service, since service treatment records were negative for complaints or treatment of any sinus condition.  He further noted the Veteran's negative post-service history of any a diagnosis or treatment for a sinus condition.  

Upon Board remand, the July 2015 VA examiner was asked to consider the Veteran's March 2011 diagnosis of rhinitis and provide a clarifying addendum opinion as to the etiology of any respiratory disorder.  The addendum opinion was provided in December 2015.  The examiner opined that the Veteran's March 2011 diagnosis of chronic allergic vasomotor rhinitis is less likely as not related to the complaints and treatment in service, explaining that bronchitis and upper respiratory infections are less likely as not associated with rhinitis.  Further addressing the Veteran's sinusitis assertions, the examiner noted that the Veteran never had an X-ray or CT scan of the sinuses, nor had he ever been on any medications for any sinus condition.  While he was evaluated by an ENT nurse for cerumen removal at various times in 2011, the examiner noted that there was no mention at the time of either sinusitis or rhinitis.   

There is no medical evidence in significant conflict with the opinions of the VA examiner.  Thus, based on the foregoing, the most probative medical evidence is against a finding that the Veteran has a respiratory disorder that is etiologically related to his active service.  As the VA examiner noted, the Veteran's service treatment records and post-service treatment records are negative for any complaints or treatment for sinusitis.  While the Veteran had a March 2011 diagnosis of chronic rhinitis and in-service treatment for bronchitis and upper respiratory infections, the examiner opined that these disorders are not associated with each other.

As no chronic disease is shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported a history of sinus issues.  However, the Veteran is not shown to possess any medical expertise.  Thus, his opinion as to the existence of any respiratory disability and its etiology is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current respiratory disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements.  The opinion was offered by a medical professional after consideration of the entire evidence of record, including the Veteran's reports of a history of sinus issues, and the opinion is supported by a clear rationale.  

In sum, the more probative evidence weighs against a finding that the Veteran has a current chronic respiratory disorder that was caused or aggravated by service.  Thus, the claim for service connection is denied.  


ORDER

Entitlement to service connection for a chronic respiratory disorder, to include sinusitis and rhinitis, is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


